 

Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

by and between

 

Newbridge Resources LLC.

 

as “Seller”

 

and

 

New Horizon Resources LLC, A wholly owned subsidiary of US Energy Corp.,

 


as “Buyer”

 

Dated as of November 9th, 2020



 

   

 

 

Table of Contents

 





    Page       ARTICLE I Properties To Be Sold and Purchased 1   Section 1.1.
Assets Included 1 ARTICLE II Purchase Price 2   Section 2.1. Purchase Price 2  
Section 2.2. Accounting Adjustments 2   Section 2.3. Closing and Post-Closing
Accounting Settlements 3   Section 2.4. Payment of Deposit and Adjusted Purchase
Price 4 ARTICLE III The Closing 4 ARTICLE IV Miscellaneous Matters 4

 

Exhibits

A-1 Leases

A-2 Wells

A-3 Rights of Way

A-4 Real Property

A-5 Vehicles



 



 ii 

 



 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT dated November 9, 2020, is made by and
between Newbridge Resources LLC, a Delaware LIMITED LIABILITY COMPANY (NBR),
referred to as (“Seller”), and New Horizon Resources LLC, a North Dakota Limited
Liability Company, and wholly owned subsidary of US energy corp, authorized to
do business in the State of Texas (“NHR”) referred to as (“Buyer”).

 

RECITALS:

 

A. Seller desires to sell, assign and convey to Buyer, and Buyer desires to
purchase and accept from Seller, certain oil and gas properties and related
assets of NBR

 

B. Seller and Buyer deem it in their mutual best interests to execute and
deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, Seller and Buyer do hereby agree as
follows:

 

AGREEMENT:

 

ARTICLE I

Properties To Be Sold and Purchased

 

Section 1.1. Assets Included. Subject to Section 1.2, Seller agrees to sell and
Buyer agrees to purchase, for the consideration hereinafter set forth, and
subject to the terms and provisions herein contained, the following described
properties, rights and interests:

 

(a) All right, title and interest of Seller in and to the Leases and Wells
described on Exhibits A-1 & A-2 attached hereto and made a part hereof for all
purposes (and any ratifications and/or amendments to such Leases, whether or not
such ratifications or amendments are described on such Exhibit A-1);

 

(b) Without limitation of the foregoing but subject to Section 1.2, all other
right, title and interest (of whatever kind or character, whether legal or
equitable, and whether vested or contingent) of Seller in and to the oil, gas,
and other minerals in and under or that may be produced from the lands described
in Exhibits A-1, A-2, A-3, and A-4 hereto or described in any of the Leases
described on such Exhibit A-1 (including interests in Leases, overriding
royalties, production payments and net profits interests in such lands or such
Leases, and fee mineral interests, fee royalty interests, and other interests in
so far as they cover such lands), even though Seller’s interest therein may be
incorrectly described in, or omitted from, such Exhibits A-1, A-2, A-3, and A-4;

 

(c) All rights, titles and interests of Seller in and to, or otherwise derived
from, all presently existing and valid oil, gas, or mineral unitization,
pooling, or communitization agreements, declarations, and/or orders and in and
to the properties covered and the units created thereby (including all units
formed under orders, rules, regulations, or other official acts of any federal,
state, or other authority having jurisdiction, voluntary unitization agreements,
designations and/or declarations) relating to the properties described in
paragraphs (a) and (b) above;

 

 1 

 

 



(d) All rights, titles, and interests of Seller in and to all materials, assets,
supplies, machinery, equipment, improvements and other personal property and
fixtures (including but not limited to all wells, wellhead equipment, pumping
units, flowlines, tanks, buildings, injection facilities, saltwater disposal
facilities, compression facilities, gathering systems, and other equipment and
assets), and all easements, rights-of-way, surface leases and other surface
rights, all Permits, and all other appurtenances being exclusively used and held
for in connection with, the exploration, development, production, operation or
maintenance of the properties described in paragraphs (a), (b), (c), (d), and
(e) contained within Section 1.1,;

 

(e) Subject to any third party rights, all of Seller’s lease files, title files,
title opinions, assignments, division orders, operating records, operating
agreements, production records, well files, financial and accounting records,
seismic records and surveys, maps (including gravity maps and ownership maps),
logs (including electric logs), geological, geophysical and engineering data and
records (including geological and geophysical data that is interpretative in
nature), and other files, documents and records of every kind and description
which exclusively relate to the properties described above (the “Records”).

 

(f) The vehicles described on Exhibit A-5;

 

ARTICLE II

Purchase Price

 



Section 2.1. Purchase Price. In consideration of the sale of the Properties by
Seller to Buyer, Seller shall be issued common stock of U.S. Energy Corp.
(NASDAQ: USEG) (“Common Stock”) equivalent to the amount of TWO HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) (the “Purchase Price”). The Purchase
Price, as adjusted pursuant to this Article II and the other applicable
provisions hereof, is herein called the “Adjusted Purchase Price”.

 

Section 2.2. Accounting Adjustments.

 

(a) Subject to Section 2.2(b), and in addition to other adjustments to the
Purchase Price provided for in this Agreement, appropriate adjustments shall be
made between Buyer and Seller so that:

 

(i) all expenses (including all drilling costs, all capital expenditures, and
all overhead administrative charges under applicable operating agreements, and
all other operating costs actually charged by third parties) for work done in
the operation of the Properties on or after the Effective Date will be borne by
Buyer, and all revenue and proceeds (net of applicable gathering, transportation
charges as well as production, severance, and similar Taxes) from the sale of
oil, gas or other minerals produced from the Oil and Gas Properties on or after
the Effective Date will be received by, or paid to, Buyer; and

 

 2 

 

 

(ii) all expenses for work done in the operation of the Properties before the
Effective Date will be borne by Seller and all revenues and proceeds (net of
applicable production, severance, and similar Taxes) from the sale of oil, gas,
or other minerals produced therefrom before the Effective Date will be received
by, or paid to, Seller.

 

(b) It is agreed that, in making the adjustments contemplated by Section 2.2(a):

 

(i) Oil which was produced from the Oil and Gas Properties and which was, on the
Effective Date, stored in tanks, above the load line, but without taking into
account tank bottom sediment and water, located on the Oil and Gas Properties
(or located elsewhere but used to store oil produced from the Oil and Gas
Properties prior to delivery to oil purchasers) and above pipeline connections
shall be deemed to have been produced before the Effective Date (it is
recognized that such tanks were not gauged on the Effective Date for the
purposes of this Agreement and that determination of the volume of such oil in
storage will be based on the best available data, which may include estimates),

 

(ii) ad valorem Taxes assessed with respect to a period which begins before and
ends on or after the Effective Date shall be prorated based on the number of
days in such period which fall on each side of the Effective Date (with the day
on which the Effective Date falls being counted in the period after the
Effective Date), and

 

(iii) no consideration shall be given to the local, state, or federal income tax
liabilities of any Party.

 

Section 2.3. Closing and Post-Closing Accounting Settlements.

 

(a) On or before 90 days after Closing, Buyer and Seller shall review any
additional information which may then be available pertaining to the adjustments
provided for in Section 2.2, shall determine if any additional adjustments
(whether the same be made to account for expenses or revenues not considered in
making the adjustments made at Closing, or to correct errors made in such
adjustments) should be made beyond those made at Closing, and shall make any
such adjustments by appropriate payments from Seller to Buyer or from Buyer to
Seller. Following such additional adjustments, no further adjustments to the
Purchase Price shall be made under this Section 2.3.

 

(b) If a dispute arises under Section 2.3(b) with respect to any additional
adjustments (an “Accounting Dispute”) that the Parties have been unable to
resolve prior to the end of the 90 day period in Section 2.3(b) above, then, at
the written request of either Seller or Buyer (the “Request Date”), each of
Seller and Buyer shall nominate and commit one of their senior officers to meet
at a mutually agreed time and place not later than ten days after the Request
Date to attempt to resolve same. If such senior officers have been unable to
resolve such Accounting Dispute within a period of 30 days after the Request
Date, any Party shall have the right, by written notice to the other specifying
in reasonable detail the basis for the Accounting Dispute, to resolve the
Accounting Dispute by submission thereof to an independent public accounting
firm mutually agreeable to the Parties, which firm shall serve as sole
arbitrator (the “Accounting Referee”). The scope of the Accounting Referee’s
engagement shall be limited to the resolution of the items described in the
notice of the Accounting Dispute given in accordance with the foregoing and the
corresponding calculation of the adjustments pursuant to Section 2.2. The
Accounting Referee shall be instructed by the Parties to resolve the Accounting
Dispute as soon as reasonably practicable in light of the circumstances but in
no event in excess of 15 days following the submission of the Accounting Dispute
to the Accounting Referee. The decision and award of the Accounting Referee
shall be binding upon the Parties as an award under the Federal Arbitration Act
and final and non-appealable to the maximum extent permitted by Law, and
judgment thereon may be entered in a court of competent jurisdiction and
enforced by any Party as a final judgment of such court. The fees and expenses
of the Accounting Referee shall be borne equally by Seller and Buyer.

 

 3 

 

 



Section 2.4. Payment of Purchase Price and Adjusted Purchase Price. The Deposit
and Adjusted Purchase Price shall be paid to Seller as follows:

 

(a) At the Closing, Buyer shall pay to Seller $250,000.00 in stock in US Energy
Corporation (NASDAQ: USEG). Stock is to be priced per the attached Appendix II.

 

(b) All cash payments by Buyer to Seller at Closing pursuant to this Section 2.4
shall be made in immediately available funds by confirmed federal wire transfer
to a bank account or

 

ARTICLE III

The Closing

 

The closing of the transactions contemplated hereby (the “Closing”) shall take
place (i) at 10:00 CST at 1 Riverway, Suite 1025, Houston, TX 77056 on or before
December 5, 2020, or (ii) at such other time or place or on such other date as
the Parties shall agree. The date on which the Closing takes place is herein
referred to as the “Closing Date”. All Closing transactions shall be deemed to
have occurred simultaneously.

 

Section 3.1. Further Assurances. At the Closing, and from time to time following
the Closing, at the request of any Party and without further consideration, the
other Party shall execute and deliver to such requesting Party such instruments
and documents and take such other action (but without incurring any material
financial obligation) as such requesting Party may reasonably request in order
to consummate more fully and effectively the transactions contemplated hereby.

 

ARTICLE IV

Miscellaneous Matters

 

Section 4.1. Notices. All notices, requests, demands, and other communications
required or permitted to be given or made hereunder by any Party shall be in
writing and shall be deemed to have been duly given or made if (i) delivered
personally, (ii) transmitted by first class registered or certified mail,
postage prepaid, return receipt requested, (iii) sent by a recognized prepaid
overnight courier service (which provides a receipt), or (iv) sent by email,
facsimile transmission, with receipt acknowledged, to the Parties at the
following addresses (or at such other addresses as shall be specified by the
Parties by like notice):

 

 4 

 

 



If to Seller:

 

NBR LLC.

1 Riverway Suite 1025

Houston, Texas 77056

ATTENTION: CEO

E-mail: rfoss@pceclp.com

 

If to Buyer:

 

US Energy Corporation

Attn: Ryan Smith, CEO

675 Bering Street, Suite 100

Houston, TX 77056

E-mail: Ryan@USNRG.com

 

Such notices, requests, demands, and other communications shall be effective
upon receipt

 

Section 4.2. No Representations and Warranties. SELLER MAKES NO REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE
PROPERTIES OR THE RECORDS, ITS LIABILITIES OR OPERATIONS. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT BUYER IS PURCHASING THE PROPERTIES ON AN “AS-IS”
“WHERE IS” “WITH ALL FAULTS” BASIS SUBJECT TO SELLER’S OBLIGATIONS HEREUNDER.

 

Section 4.3. Governing Law and Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Texas, without
reference to its choice of law provisions. All actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
Texas federal court sitting in Harris County Texas, Houston Texas provided:
however, that if such federal court does not have jurisdiction over such action,
such action shall be heard and determined exclusively in any Texas state court
sitting in Harris County, Houston Texas. Consistent with the preceding sentence,
the parties hereto hereby (a) submit to the exclusive jurisdiction of any
federal or state court sitting in Harris County, Houston Texas for the purpose
of any action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

 



Section 4.4. Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement. Each of the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers of this Section 4.4.

 



 4 

 

 

IN WITNESS WHEREOF, this Agreement is executed by the Parties on the date set
forth above.

 

  SELLER:   NEWBRIDGE RESOURCES LLC       By: /s/ Robert Foss     Robert Foss -
CEO

 

  BUYER:   NEW HORIZON RESOURCES LLC         By: /s/ Ryan Smith     Ryan Smith -

 

 5 

 



 



APPENDIX II

 

[image_001.jpg]

 

October 30, 2020

 

Rob Foss

CEO

Newbridge Resources LLC

One Riverway

Suite 1025

Houston, TX 77056

 

CONFIDENTIAL

 

RE: Offer to Purchase Oil and Gas Assets   Liberty County, Texas

 

Dear Mr. Foss:

 

U.S. Energy Corp. (USNRG) hereby offers to purchase all right, title and
interest in the leases, wells, surface land, rights of way (ROW) facilities,
pipelines and all other appurtenances related to the above owned by Newbridge
Resource LLC (NRL) with an effective date of November 1, 2020 as further
described on the attached Exhibit A.

 

In consideration for the above, USNRG will issue to NRL common shares of the
company equal to USD $250,000.00. The volume of shares shall be determined by
the closing price of Common Stock as traded on the Nasdaq stock market the day
prior to close or the volume weighted average price of each share of Common
Stock as traded on the Nasdaq stock market during the 15 trading days
immediately prior to the Closing Date, whichever results in a greater number of
shares being granted to NBR.

 

This offer is made subject to typical due diligence items and the following
conditions:

 

The seller shall repair and return the following wells to production:

Mrs. Minnie Pruitt Fee #11

A.A. Sterling #3

Charles Wilson #29

David Hanna #11

 

Furthermore, seller shall attempt to repair the David Hanna #18 SWD as directed
by USNRG. However, sell shall only be required to spend a total of $20,000 in
repair (the cost of plugging the well). Any overages shall be borne by USNRG and
be paid as cash consideration at closing or paid to vendors by USNRG.

 

 

 

 

If in agreement, please indicate by executing below:

 

[image_002.jpg]   Rob Foss   CEO   Newbridge Resources LLC  

 

[image_003.jpg]   Ryan Smith   CEO   U.S. Energy Corp.  

 

 

 

 

Exhibit A-1

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Oil & Gas Leases as recorded in the Official Public Records of Liberty

County, Texas:

 

Mrs. Minnie Pruitt Fee

Situated in Elizabeth Munson League,

A-88

 

Lessor  Lessee  Lease Date  Volume  Page  Description Exxon Corporation  Houston
Oil & Minerals Corporation  November 1, 1973  729  533  as amended by that
certain Amendment of Oil & Gas                Lease recorded in Volume 762 at
Page 722

 

Charles Wilson Fee

Situated in Elizabeth Munson League, A-88

 

Lessor  Lessee  Lease Date  Volume  Page  Description Exxon Corporation  Houston
Oil & Minerals Corporation  November 1, 1973  729  585  as amended by that
certain Amendment of Oil & Gas                Lease recorded in Volume 762 at
Page 716

 

J C Baldwin Fee A

Situated in William Duncan League, A-28

 

Lessor  Lessee  Lease Date  Volume  Page  Description Exxon Corporation  Houston
Oil & Minerals Corporation  November 1, 1973  729  632 



 

David Hannah 45 Acres

Situated in J. Devore League, A-23

 

Lessor  Lessee  Lease Date  Volume  Page  Description David Hannah & wife Ethel
May Hannah  Houston Production  March 15, 1937  222  55 

 

   

 

 

Exhibit A-1

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

David Hannah 5 Acres

Situated in J. Devore League,

A-23

 

Lessor  Lessee  Lease Date  Volume  Page  Description David Hannah & wife Ethel
May Hannah  The Texas Company  March 2, 1923  117  98    John and Rita Hannah
Revocable Trust, JP Morgan Chase Bank, N.A., Trustee  Energy Reserves Group,
LLC  January 11, 2017  2017002592     Memorandum of Oil, Gas and Mineral Lease
Glen Hannah Cole  Energy Reserves Group  October 4, 2016  2017002084    
Memorandum of Oil, Gas and Mineral Lease RCPTX, LTD  Energy Reserves Group 
October 5, 2016  2017002083     Memorandum of Oil, Gas and Mineral Lease Janet
Hannah Eskridge  Energy Reserves Group  October 3, 2016  2017002082    
Memorandum of Oil, Gas and Mineral Lease Heather Hannah Beadle  Energy Reserves
Group  October 4, 2016  2017002081     Memorandum of Oil, Gas and Mineral Lease
Smith Family Fund, LLC  Energy Reserves Group  October 3, 2016  2017002080    
Memorandum of Oil, Gas and Mineral Lease

 

A. A. Sterling

Situated in Elizabeth Munson League,

A-88

 

Lessor  Lessee  Lease Date  Volume  Page  Description A. A. Sterling,
Individually & as Independent Executor of the Estate of Nellie A. Sterling  J.
W. Parr  January 12, 1950  324  480                   Mrs. Margaret Feagin, a
feme sole  J. W. Parr  January 11, 1950  324  483                     Doris
Feagin Porter & husband J. P. Porter  J. W. Parr  January 16, 1950  324  486   

 

Liberty Townsite Unit 1

Situated in East Liberty Town League,

A-359

 

Lessor  Lessee  Lease Date  Volume  Page  Description Louis W. Black, et ux 
Stanolind Oil & Gas Company  April 23, 1956  442  470   

 

   

 

 

Exhibit A-1

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Liberty Townsite Unit 1 (continued)

 

Lessor  Lessee  Lease Date  Volume  Page  Description Vara Alice Colley 
Stanolind Oil & Gas Company  April 23, 1956  441  215                     J. R.
Harris, Jr. et ux  Stanolind Oil & Gas Company  April 23, 1956  441  391      
              J. E. Dearmore  Stanolind Oil & Gas Company  April 23, 1956  441 
186                     Elizabeth H. Horton, et vir  Stanolind Oil & Gas
Company  April 23, 1956  443  546                     R. J. Cress, et ux 
Stanolind Oil & Gas Company  April 23, 1956  441  493                     Alma
Tucker, et al  Stanolind Oil & Gas Company  April 23, 1956  444  43            
        George Vanetta, et ux  Stanolind Oil & Gas Company  April 23, 1956  445 
170                     Richard C. Smalley, et ux  Stanolind Oil & Gas Company 
May 7, 1956  457  272                     Mary K. Mooring  Stanolind Oil & Gas
Company  April 23, 1956  441  432                     Dalton E. Green, Jr. et
ux  Stanolind Oil & Gas Company  April 23, 1956  441  500                    
Max D. Hardy, et ux  Stanolind Oil & Gas Company  April 23, 1956  441  148      
              J. P. Powell, et ux  Stanolind Oil & Gas Company  April 23, 1956 
441  524                     B. D. Erskins, et ux  Stanolind Oil & Gas Company 
April 23, 1956  441  393                     O. B. Youngblood, et ux  Stanolind
Oil & Gas Company  April 23, 1956  441  498                     Carlton W.
Trant  Stanolind Oil & Gas Company  April 23, 1956  441  518   

 

   

 



 

Exhibit A-1

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Liberty Townsite Unit 1 (continued)

 

Lessor  Lessee  Lease Date  Volume  Page  Description James L. Abshier, et ux 
Stanolind Oil & Gas Company  April 23, 1956  442  178                    
Charles Welch, et ux  Stanolind Oil & Gas Company  April 23, 1956  445  23      
              L. E. Presley, et ux  Stanolind Oil & Gas Company  April 23, 1956 
442  175                     Evan R. Lemons, et ux  Stanolind Oil & Gas Company 
April 23, 1956  441  502                     Valarie M. Rucker  Stanolind Oil &
Gas Company  April 23, 1956  445  602                     Annie Frankland 
Stanolind Oil & Gas Company  April 23, 1956  442  142                     H. M.
Cotton, et ux  Stanolind Oil & Gas Company  April 23, 1956  441  216            
        James H. Vanderhider, et ux  Stanolind Oil & Gas Company  April 23,
1956  441  396                     C. T. Mangano, et ux  Stanolind Oil & Gas
Company  April 23, 1956  441  547                     J. H. Badders, et ux 
Stanolind Oil & Gas Company  April 23, 1956  441  128                     Alva
W. Cook, et ux  Stanolind Oil & Gas Company  April 23, 1956  442  478         
           A. E. McGinty, et ux  Stanolind Oil & Gas Company  April 23, 1956 
441  126                     J. D. Exline, et ux  Stanolind Oil & Gas Company 
January 17, 1957  458  271                     George D. Derrington, Jr. 
Stanolind Oil & Gas Company  April 23, 1956  441  203                     George
H. Stone, et ux  Stanolind Oil & Gas Company  April 23, 1956  441  213         
           William H. Rowe, et ux  Stanolind Oil & Gas Company  April 23, 1956 
442  214   

 



   

 

 

Exhibit A-1

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Liberty Townsite Unit 1 (continued)

 

Lessor  Lessee  Lease Date  Volume  Page  Description John Roy Johnson, et ux 
Stanolind Oil & Gas Company  April 23, 1956  441  152                   City of
Liberty, acting therein by & through T. O. Davis, its Mayor  Humble Oil &
Refining Company  April 20, 1956  441  601                     Texas Gulf
Sulphur Company  Humble Oil & Refining Company  April 10, 1956  442  496      
              John William Ager & Henry O. Ager  Pan American Petroleum
Corporation  February 20, 1957  460  490   

 

   

 

 

Exhibit A-2

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Wells:

 

Name  API  Field  WI  NRI BALDWIN, J.C. FEE A/C 1 #4  4229103734  Liberty South 
1  0.810833 BALDWIN, J.C. FEE A/C 1 #9  4229103740  Liberty South  1  0.810833
BALDWIN, J.C. FEE A/C 1 #12  4229103743  Liberty South  1  0.810833 BALDWIN,
J.C. FEE A/C 1 #14  4229103745  Liberty South  1  0.810833 BALDWIN, J.C. FEE A/C
1 #16  4229103747  Liberty South  1  0.810833 BALDWIN, J.C. FEE A/C 1 #17 
4229103748  Liberty South  1  0.810833 BALDWIN, J.C. FEE A/C 1 #21  4229103752 
Liberty South  1  0.810833 BALDWIN, J.C. FEE A/C 1 #24  4229103754  Liberty
South  1  0.810833 BALDWIN, J.C. FEE A/C 1 #25  4229103755  Liberty South  1 
0.810833 BALDWIN, J.C. FEE A/C 1 #50  4229130578  Liberty South  1  SWD BALDWIN,
J.C. FEE A/C 1 #53  4229130646  Liberty South  1  0.810833               LIBERTY
TOWNSITE UNIT 1 #1  4229102863  Liberty South  1  0.6587533               MINNIE
PRUITT FEE #1  4229102910  Liberty South  1  0.851875 PRUITT, MRS. MINNIE FEE
#8  4229130212  Liberty South  1  0.851875 PRUITT, MRS. MINNIE FEE #11 
4229130475  Liberty South  1  0.851875 PRUITT, MRS. MINNIE FEE #12  4229130474 
Liberty South  1  0.851875 PRUITT, MRS. MINNIE FEE #13A  4229130648  Liberty
South  1  0.851875 PRUITT, MRS. MINNIE FEE #16  4229130571  Liberty South  1 
0.851875 PRUITT, MRS. MINNIE FEE #17  4229130581  Liberty South  1  0.851875
PRUITT, MRS. MINNIE FEE #19  4229131397  Liberty South  1  0.851875 PRUITT, MRS.
MINNIE FEE #20  4229131429  Liberty South  1  0.851875               STERLING,
A.A. #3  4229102945  Liberty South  1  0.7985205               TENNECO-MINNIE
PRUITT #2  4229131989  Liberty South  1  0.851875               WILSON, CHARLES
FEE #3  4229102949  Liberty South  1  0.933958 WILSON, CHARLES FEE #4 
4229102950  Liberty South  1  0.933958 WILSON, CHARLES FEE #5  4229102951 
Liberty South  1  0.933958 WILSON, CHARLES FEE #9  4229102954  Liberty South  1 
0.933958 WILSON, CHARLES FEE #18  4229130472  Liberty South  1  0.933958 WILSON,
CHARLES FEE #28  4229131417  Liberty South  1  0.933958 WILSON, CHARLES FEE #29 
4229131447  Liberty South  1  0.7870295



 



   

 

 



Exhibit A-2

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Wells (continued):

 

Name  API  Field  WI  NRI HANNAH, DAVID 2  4229100662  Hull  1  0.851875 HANNAH,
DAVID 11  4229100669  Hull  1  0.851875 HANNAH, DAVID 13  4229100671  Hull  1 
0.851875 HANNAH, DAVID 16  4229100673  Hull  1  0.851875 HANNAH, DAVID 18 
4229130640  Hull  1  0.851875 HANNAH, DAVID 19  4229130657  Hull  1  0.851875
HANNAH, DAVID 20  4229130668  Hull  1  0.851875 HANNAH, DAVID 22  4229130675 
Hull  1  0.851875 HANNAH, DAVID 24  4229130689  Hull  1  0.851875 Hanna, D #10 
4229101011  Hull  1  0.823334 Hanna, D #11  4229101012  Hull  1  0.823334

 

   

 

 

Exhibit A-4

To Purchase and Sale Agreement By and Between

US Energy Corporation and Newbridge Resources LLC

Dated November 9, 2020

 

Surface Tracts:

 

Tract 1:

 

34.4354 acres of land, more or less in the Liberty Town South League, Abstract #
358 in

Liberty County, Texas and being further described in that certain Warranty Deed
dated July

27, 1993 from the Estate of A.D. Smart et al to Samson Resources Company as
recorded

in Volume 1481, Page 6 of the Deed Records of Liberty County, Texas

 

Tract 2:

 

10.9345 acres of land, more or less in the Liberty Town South League, Abstract #
358 in

Liberty County, Texas and being further described in that certain Warranty Deed
dated July

27, 1993 from the Estate of A.D. Smart to Samson Resources Company as recorded
in

Volume 1481, Page 1 of the Deed Records of Liberty County, Texas

 

   

 